Title: From George Washington to William Shaw, 8 July 1785
From: Washington, George
To: Shaw, William



Sir,
Mount Vernon 8th July 1785.

Your letter of the 4th I receiv’d on the 6th. Altho’ the sum stipulated is above the mark I had prescribed myself yet, in consideration of the good character given of you by Mr Montgomerie—the idea I entertain of your knowledge of Accots, & the hope that you may answer my purposes in other respects; I accede fully to the terms of your letter, with this condition only—that in payment of this sum, Dollars shall be estimated at four & six pence Sterling, & other Gold & Silver coin (currt in this Country) in that proportion. This is the legal difference of exchange of it, and will render it unnecessary for either of us to enquire into the rise or fall, to ascertain the value of any payment.
I do not request you to come hither before the time mentioned in your letter; but should be glad if you would not exceed it. With esteem & regard, I am &c.

G: Washington

